COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



NOWAK CONSTRUCTION
  CO. INC.,
 
                            Appellant,
 
v.
 
 
OSCAR AVALOS,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
 § 
 


 
No.
  08-10-00261-CV
 
Appeal from the
 
327th Judicial
  District Court
 
of El Paso County,
  Texas 
                                    
(TC# 2008-1103) 



 
MEMORANDUM
 OPINION
            Pending
before the Court is the joint motion of Nowak Construction Co., Inc.,
Appellant, and Oscar Avalos, Appellee.  They
request that the Court:  (1) withdraw the
Court’s opinion and judgment dated February 15, 2012; (2) reverse the judgment
of the trial court without reaching the merits of the case; and (3) remand the
cause to the trial court to effectuate the settlement of the parties, pursuant
to Tex.R.App.P. 42.1(a)(2).
            Texas
Rule of Appellate Procedure 42.1(a) permits an appellate court to dispose of an
appeal in accordance with an agreement signed by the parties or their attorneys
and filed with the clerk.  See Tex.R.App.P.
42.1(a).  The appellate court maintains
jurisdiction to determine whether to withdraw any opinion it has already
issued.  See Tex.R.App.P. 42.1(c);
compare Polley v. Odom, 963 S.W.2d 917, 918 (Tex.App.--Waco 1998, no
pet.)(per curiam)(holding that court’s duty constrained it to publish prior
opinion); Lee v. Lee, 2009 WL 541048,
*1 (Tex.App.--El Paso Mar. 4, 2009, no pet.)(memo. op.)(withdrawing opinion
pursuant to settlement agreement).  Pursuant to Texas Rule of Appellate Procedure
43.2, the Court of Appeals may “reverse the trial court’s judgment and remand
the case for further proceedings.”  Tex.R.App.P. 43.2(d).
The joint motion
is GRANTED.  This Court’s opinion issued February
15, 2012 is withdrawn and our judgment of that date is vacated.  See Tex.R.App.P. 42.1(a)(c).  Without reaching the merits of the appeal, we
hereby REVERSE the judgment of the trial court and REMAND the matter for
further proceedings as necessary to effectuate the parties’ agreement.  As the motion does not indicate the parties
have agreed otherwise, costs of appeal will be paid by the Appellant.  See Tex.R.App.P. 42.1(d).
 
 
April 11, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.